Citation Nr: 1738532	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-28 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating higher than 10 percent for a service-connected right knee disability.  


REPRESENTATION

The Veteran represented by:      California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel

INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999 and from December 2007 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in May 2010 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In April 2017, the Veteran testified at a Board hearing conducted at the RO before the undersigned Veterans Law Judge.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran last underwent a VA examination to assess the severity of his service-connected right knee disability in May 2010, and during his recent Board hearing, the Veteran testified that his right knee disability had increased in severity since that time.  Moreover, the Board finds that more comprehensive findings regarding the Veteran's right knee ranges of motion than those of record are required, per the recent precedential decision of Correia v. McDonald, 28 Vet. App. 158 (2016) (instructing that VA orthopedic examinations should include tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing (if applicable) and, if possible, with the range of the opposite undamaged joint).  See also Sharp v. Shulkin, No. 16-1385, (U.S. Vet. App. Sept. 6, 2017) (outlining VA examiners' obligation to elicit information regarding flare-ups of a musculoskeletal disability if the examination is not conducted during such a flare-up, and to use this information to characterize additional functional loss during flare-ups).   

Additionally, as the Veteran receives ongoing VA treatment for his right knee disability, the Veteran's recent, outstanding VA treatment records must also be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's comprehensive VA treatment records from May 2010.

2.  Schedule a VA examination by an appropriate medical professional to assess the current severity of the Veteran's right knee disability, to include specific findings regarding pain on range of motion testing, per Correia.  Provide access to the Veteran's claims file to the VA examiner for review.

After reviewing the Veteran's claims file and eliciting the history of the Veteran's right knee disability symptoms, to specifically include any symptoms and functional impact that he experiences during flare-ups of his right knee disability, the examiner should conduct a relevant clinical examination.  Specifically, the Veteran's left and right knees should be tested for pain in both weight-bearing and nonweight-bearing position, and on both active and passive motion.  If this cannot be performed, the examiner should explain why.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated.  If this cannot be done, the examiner should explain why.

3.  Finally, readjudicate the Veteran's right knee disability increased rating claim.  If the full benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

